Citation Nr: 0927338	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.   08-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.  Smith, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).   
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1934 to August 
1936, and from January 1944 to March 1944.   The Veteran died 
in April 1988, and the Appellant is the Veteran's surviving 
spouse.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 determination 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Buffalo, New York, that denied the benefit sought on 
appeal.   
			
The Board notes that additional medical evidence was 
submitted after the last supplemental statement of the case, 
and no waiver from the Appellant was received.   However, as 
this evidence includes only medical evidence pertaining to 
the health of the Appellant submitted for purposes of 
advancing the case on the docket, it is not relevant in any 
way to the pending claim.   A waiver for this evidence is not 
necessary, nor is the initial consideration of this evidence 
by the RO.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty for 90 days or 
more during a period of war.

2.   The Veteran was not discharged or released from service 
for a service-connected disability, and did not, at 
discharge, have a service-connected disability which in 
medical judgment would have justified a discharge for 
disability.

3.   The Veteran did not serve on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.

4.   The Veteran did not serve on active duty during more 
than one period of war.


CONCLUSION OF LAW

The basic criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5107 (West 1991 & Supp.  2001); 
38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a Veteran in 
certain circumstances.

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24).

Under VA regulations, the term "Veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp.  
2001); 38 C.F.R. § 3.1(d) (2009).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a)-(b) (2009).  "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1 (2009).

Basic eligibility for pension benefits exists when a Veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j)(1)-(4) (West 1991 & Supp.  2001); see 38 C.F.R. § 
3.3(a) (2009).

As is evident from the above statute, any Veteran seeking a 
nonservice-connected pension must have served during a 
"period of war." For VA benefits purposes, the term "period 
of war" is defined as "the Spanish-American War, the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era, [and] the Persian Gulf War." 38 
U.S.C.A. § 101(11) (West 1991 & Supp.  2001); 38 C.F.R. §§ 
3.1(f), 3.2 (2009).  The Vietnam War ended on May 7, 1975 and 
the Persian Gulf War began on August 2, 1990.  38 C.F.R. § 
3.2 (2009).

In this case, the threshold question that must be resolved is 
whether the Veteran had qualifying service under the 
requirements of 38 C.F.R. § 3.3(b)(4) and (a)(3) so as to 
entitle the Appellant to nonservice-connected death pension 
benefits.  

The evidence shows that the Veteran had two periods of 
service, one from July 1934 to August 1936, and a second from 
January 3, 1944, to March 7, 1944.  The Board notes that 
while the Veteran's first period of active duty did not occur 
during a period of war, the second period of active duty took 
place during World War II.  

As the Veteran's wartime service comprised only 63 days, he 
did not serve for 90 days or more during a period of war and 
the requirement of 38 C.F.R. § 3.3(a)(3)(i) is not met.  
Similarly, as he did not serve for a period of 90 consecutive 
days or more with such period beginning or ending during a 
period of war, the requirement of 38 C.F.R. § 3.3(a)(3)(iii) 
is not met.  Likewise, although the Veteran's aggregate 
length of active service exceeded 90 days in two separate 
periods of active service, he did not serve during more than 
one period of war.  Accordingly, the requirement of 38 C.F.R. 
§ 3.3(a)(3)(iv) is not met.

The remaining question is whether the Veteran had qualifying 
under 38 C.F.R. § 3.3(a)(3)(ii).  This provision indicates 
that, even if the Veteran did not complete at least 90 days 
of qualifying active duty during wartime, he may still be 
eligible for pension consideration if he was either: (1) 
released from service because of a disability adjudged as 
service-connected without consideration of VA's principles 
for presumptive service connection of a claim, see 38 C.F.R. 
§§ 3.307, 3.309 (2003); or (2) if, or at discharge, he had a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.

There is no dispute that the Veteran here was discharged from 
active duty in March 1944 because of his asthma.  However, 
the Veteran's asthma was not a service-connected disability.  
The Veteran sought service-connection for this condition and 
in an April 1944 rating decision, service connection was 
denied.  As such, the requirements of § 3.3(a)(3)(ii) are not 
met.  

The Board notes that the issue of the Veteran's asthma as a 
preexisting condition has been raised in various ways.  
Service treatment records at the Veteran's entry into service 
do document a reported 14 year history of asthma.  The 
Appellant's representative has advocated a claim for service 
connection benefits based on aggravation of a preexisting 
disability.  Alternatively, the Appellant herself has argued 
that based on her personal knowledge, the Veteran did not 
have asthma at entry into service, and that it was incurred 
in service and he was discharged as a result.  Unfortunately, 
however, these arguments must fail because the fact remains 
that the Veteran was not service-connected for his asthma, 
and as such, the provisions of § 3.3(a)(3)(ii) have not been 
satisfied.  The Veteran never appealed the April 1944 
decision, and it is final.  While these arguments resemble a 
new and material evidence claim to reopen the claim for 
service connection, a timely claim for accrued benefits 
purposes was never received, and the arguments at this point 
are moot.

For all of these reasons, the Appellant cannot be granted 
nonservice- connected death pension benefits pursuant to 
existing law, and the claim must be denied.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties to notify claimants for VA benefits of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to assist 
the claimant in the development of evidence.  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Secretary of Veterans Affairs has argued that there are 
cases that do not fall under the provisions of the VCAA, such 
as where there is no dispute over the facts and the law is 
dispositive, or where the law and the facts as they existed 
at the time of the decision from which an appeal is taken 
must control, and further development of evidence could not 
now change the prior decision.  See Livesay v.  Principi, 14 
Vet.  App.  324, 325-26 (2001) (Ivers, Judge, concurring) 
quoting Secretary's Supplemental Brief at 13-15 in Holliday 
v.  Principi, 14 Vet.  App.  280 (2001).

Furthermore, "the Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation." De la 
Cruz v.  Principi, 15 Vet.  App.  143, 149 (2001).  In this 
case, there is no dispute over the facts.  Solely the law 
controls the issue.  There appears to be nothing that could 
be done to assist the Appellant to develop evidence to 
substantiate her claim, and the RO has informed her of 
applicable law in the SOC and a supplemental SOC.  VA has 
not, therefore, breached any duty under the VCAA in this 
case.


ORDER

As the Veteran's military service does not meet the 
requirements for nonservice-connected death pension, the 
appeal is denied.



____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


